DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claim 2 is objected to because of the following informalities: Claim 2 recites the phrase “wherein the functional group comprises at least one of an amino group, a thiol ester group, an alkoxy group, a hydroxyl group and a silyl group”. Applicants are advised to amend this phrase to recite “wherein the functional group comprises at least one of an amino group, a thiol ester group, an alkoxy group, a hydroxyl group or a silyl group”. Appropriate correction is required.

Claim 4 is objected to because of the following informalities: Claim 4 recites the phrase “wherein the styrene-butadiene rubber comprises functional groups selected from the group consisting of terminal functional groups, in chain functional groups”.  Applicants are advised to amend this phrase to recite “wherein the styrene-butadiene rubber comprises functional groups selected from the group consisting of terminal functional groups and in chain functional groups”. Appropriate correction is required.

Claim 7 is objected to because of the following informalities: Claim 7 recites the phrase “wherein the functional group comprises at least one of an amino group, a thiol ester group, an alkoxy group, a hydroxyl group and a silyl group”. Applicants are advised to amend this phrase to recite “wherein the functional group comprises at least one of an amino group, a thiol ester group, an alkoxy group, a hydroxyl group or a silyl group”. Appropriate correction is required.

Claim 9 is objected to because of the following informalities: Claim 9 recites the phrase “wherein the styrene-butadiene rubber comprises functional groups selected from the group consisting of terminal functional groups, in chain functional groups”.  Applicants are advised to amend this phrase to recite “wherein the styrene-butadiene rubber comprises functional groups selected from the group consisting of terminal functional groups and in chain functional groups”. Appropriate correction is required.

Claim 12 is objected to because of the following informalities: Claim 12 recites the phrase “in the form of at least one item selected from a tire tread, a shoe, a shoe sole, a vibration isolator, a transmission belt, a hose, a conveyor belt and a track belt”. Applicants are advised to amend this phrase to recite “in the form of at least one item selected from the group consisting of a tire tread, a shoe, a shoe sole, a vibration isolator, a transmission belt, a hose, a conveyor belt and a track belt”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 11 recites the limitation "the prehydrophobated silica" in Lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4-7, and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Sandstrom (US 9,873,780) in view of the evidence presented in Zartman et al (US 2018/0194933), Information on Rubber (see attached pages), and Sato et al (US 2014/0296376).

Regarding claim 1, Sandstrom discloses a pneumatic tire comprising a rubber tread (Abstract and Column 3 Lines 24-28). The tread is formed from a rubber composition comprising 100 parts of diene elastomers comprising styrene butadiene rubber (SBR), cis 1,-4 polybutadiene (BR), and natural rubber (NR) (Column 3 lines 28-45). Given that the reference only requires these three (3) elastomers, it is clear that the 100 parts by weight of elastomer consist of these elastomers. In the 100 parts by weight of elastomer:
(a)	SBR comprises about 25 to about 75 phr and has a glass transition temperature (Tg) of about -35 to about -5 ºC, overlapping the recited ranges of 25 to 35 phr and -30 to -10 ºC, respectively. The SBR is functionalized with groups such as amine groups (Column 4 Lines 55-60). While there reference does not explicitly disclose the SBR as being solution polymerized, attention is directed to Table 1 (Column 8) which exemplifies the SBR known under the tradename SPRINTAN 4602. As evidenced by Table 1 in Zartman et al, this particular SBR is solution polymerized (Page 5).
(b)	BR comprises about 25 to about 75 phr and has a Tg in the range of about -100 to about -109 ºC, overlapping the recited range of 45 to 75 phr and -90 to -110 ºC, respectively (Column 3 Lines 37-39).
(c) NR comprises about 5 to about 15 phr, overlapping the recited range of 5 to 15 phr (Column 3 Lines 50-45). The reference does not explicitly disclose the Tg of natural rubber. However, as evidenced by Information on Rubber, natural rubber has a Tg of -70 ºC, within the recited range of -60 to 70 ºC.
From the above, the difference in the Tg of SBR and NR (recited as Tg(A) – Tg(B)) is about 35 to about 65 ºC, within the recited range of greater than or equal to 25 ºC. The difference in the Tg of NR and BR (recited as Tg(B) – Tg(C) ) is about 20 to 40 ºC, overlapping the recited range of greater than or equal to 25 ºC.
The rubber composition comprises about 50 to about 250 phr of a combination of carbon black and silica, where the ratio of silica to carbon black is 9 : 1 (Column 3 Lines 53-58). Accordingly, the amount of silica is about 45 to 225 phr, overlapping the recited range of 70 to 10 phr, while the amount of carbon black is about 5 to 25 phr, overlapping the recited range of 1 to 20 phr.
The rubber composition further comprises: soybean processing oil and a traction promoting resin (Column 3 Lines 62-67, Column 4 Lines 11-19 and Lines 55-68). The amount of the soybean oil is 10 phr, within the recited range of 1 to 15 phr (Column 4 Lines 11-19 and Column 8 - Table 1). The traction promoting resin is combination of a styrene/-methylstyrene resin, i.e. a hydrocarbon resin, and a rosin derived resin in the amount of about 5 to about 60 phr, overlapping the recited range of 5 to 50 phr (Column 3 Lines 62-67 and Column 4 Lines 61-65). As examples of the styrene/-methylstyrene, the reference discloses SYLVARES SA85 (Column 5 Lines 10-13). As evidenced by Paragraph [0375] of Sato et al, this particular styrene/-methylstyrene has a Tg of 95 ºC, within the recited range of greater than or equal to 20 ºC.
While the reference fails to exemplify the presently claimed composition nor can the claimed composition be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed composition and the composition disclosed by the reference, absent a showing of criticality for the presently claimed composition, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the composition which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.

Regarding claim 2, Sandstrom as evidenced by Zartman et al, Information on Rubber, and Sato et al teaches all the claim limitations as set forth above. As discussed above, Sandstrom discloses that the functional group on the SBR is an amino group.

Regarding claim 4, Sandstrom as evidenced by Zartman et al, Information on Rubber, and Sato et al teaches all the claim limitations as set forth above. As discussed above, Sandstrom discloses an SBR known under the tradename SPRINTAN 4602. As evidenced by Table 1 in Zartman et al this SBR has end or terminal functional groups.

Regarding claim 5, Sandstrom as evidenced by Zartman et al, Information on Rubber, and Sato et al teaches all the claim limitations as set forth above. As discussed above, Sandstrom discloses that the hydrocarbon resin is styrene/-methylstyrene resin.

Regarding claim 6, Sandstrom a rubber composition comprising 100 parts of diene elastomers comprising styrene butadiene rubber (SBR), cis 1,-4 polybutadiene (BR), and natural rubber (NR) (Column 3 lines 28-45). Given that the reference only requires these three (3) elastomers, it is clear that the 100 parts by weight of elastomer consist of these elastomers. In the 100 parts by weight of elastomer:
(a)	SBR comprises about 25 to about 75 phr and has a glass transition temperature (Tg) of about -35 to about -5 ºC, overlapping the recited ranges of 25 to 35 phr and -30 to -10 ºC, respectively. The SBR is functionalized with groups such as amine groups (Column 4 Lines 55-60). While there reference does not explicitly disclose the SBR as being solution polymerized, attention is directed to Table 1 (Column 8) which exemplifies the SBR known under the tradename SPRINTAN 4602. As evidenced by Table 1 in Zartman et al, this particular SBR is solution polymerized (Page 5).
(b)	BR comprises about 25 to about 75 phr and has a Tg in the range of about -100 to about -109 ºC, overlapping the recited range of 45 to 75 phr and -90 to -110 ºC, respectively (Column 3 Lines 37-39).
(c) NR comprises about 5 to about 15 phr, overlapping the recited range of 5 to 15 phr (Column 3 Lines 50-45). The reference does not explicitly disclose the Tg of natural rubber. However, as evidenced by Information on Rubber, natural rubber has a Tg of -70 ºC, within the recited range of -60 to 70 ºC.
From the above, the difference in the Tg of SBR and NR (recited as Tg(A) – Tg(B)) is about 35 to about 65 ºC, within the recited range of greater than or equal to 25 ºC. The difference in the Tg of NR and BR (recited as Tg(B) – Tg(C) ) is about 20 to 40 ºC, overlapping the recited range of greater than or equal to 25 ºC.
The rubber composition comprises about 50 to about 250 phr of a combination of carbon black and silica, where the ratio of silica to carbon black is 9 : 1 (Column 3 Lines 53-58). Accordingly, the amount of silica is about 45 to 225 phr, overlapping the recited range of 70 to 10 phr, while the amount of carbon black is about 5 to 25 phr, overlapping the recited range of 1 to 20 phr.
The rubber composition further comprises: soybean processing oil and a traction promoting resin (Column 3 Lines 62-67, Column 4 Lines 11-19 and Lines 55-68). The amount of the soybean oil is 10 phr, within the recited range of 1 to 15 phr (Column 4 Lines 11-19 and Column 8 - Table 1). The traction promoting resin is combination of a styrene/-methylstyrene resin, i.e. a hydrocarbon resin, and a rosin derived resin in the amount of about 5 to about 60 phr, overlapping the recited range of 5 to 50 phr (Column 3 Lines 62-67 and Column 4 Lines 61-65). As examples of the styrene/-methylstyrene, the reference discloses SYLVARES SA85 (Column 5 Lines 10-13). As evidenced by Paragraph [0375] of Sato et al, this particular styrene/-methylstyrene has a Tg of 95 ºC, within the recited range of greater than or equal to 20 ºC.
While the reference fails to exemplify the presently claimed composition nor can the claimed composition be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed composition and the composition disclosed by the reference, absent a showing of criticality for the presently claimed composition, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the composition which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.

Regarding claim 7, Sandstrom as evidenced by Zartman et al, Information on Rubber, and Sato et al teaches all the claim limitations as set forth above. As discussed above, Sandstrom discloses that the functional group on the SBR is an amino group.

Regarding claim 9, Sandstrom as evidenced by Zartman et al, Information on Rubber, and Sato et al teaches all the claim limitations as set forth above. As discussed above, Sandstrom discloses an SBR known under the tradename SPRINTAN 4602. As evidenced by Table 1 in Zartman et al this SBR has end or terminal functional groups.

Regarding claim 10, Sandstrom as evidenced by Zartman et al, Information on Rubber, and Sato et al teaches all the claim limitations as set forth above. As discussed above, Sandstrom discloses that the hydrocarbon resin is styrene/-methylstyrene resin.

Regarding claim 11, Sandstrom as evidenced by Zartman et al, Information on Rubber, and Sato et al teaches all the claim limitations as set forth above. Additionally, Sandstrom discloses silane coupling agent such as a combination of an organoalkoxymercaptosilane and bis(3-trialkoxysilylalkyl) polysulfide, i.e. an alkoxysilane (Column 6 Lines 23-31).

Regarding claim 12, Sandstrom as evidenced by Zartman et al, Information on Rubber, and Sato et al teaches all the claim limitations as set forth above. Additionally, Sandstrom discloses a tired tread formed from the disclosed rubber composition (Abstract).

Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Sandstrom (US 9,873,780), Zartman et al (US 2018/0194933), Information on Rubber (see attached pages), and Sato et al (US 2014/0296376) as applied to claims 1-2, 4-7, and 9-12 above, and in view of Miura (US 2017/0066910).

The discussion with respect to Sandstrom, Zartman et al, Information on Rubber, and Sato et al as set forth in Paragraph 13 above is incorporated here by reference.

Regarding claim 3, Sandstrom as evidenced by Zartman et al, Information on Rubber, and Sato et al teaches all the claim limitations as set forth above. While Sandstrom discloses that the SBR comprises functional groups, the reference does not disclose that the SBR comprises a combination of amino, alkoxy and silyl groups as recited in the present claim.
Miura discloses a rubber composition comprising a combination of SBR and NR, where the SBR is modified to include groups such as amino, alkoxyl and alkoxysilyl, i.e. a silyl group at the molecular terminal or molecular chain of the SBR (Abstract, [0015]-[0016], and [0018]). These groups have an interaction with the surface of the reinforcing filler, such as the silanol group on the surface of silica and contribute to the dispersibility of the reinforcing filler ([0018]).
Given that both Sandstrom and Miura are drawn to rubber compositions comprising a combination of NR and functionalized SBR as well as silica, and, given that Sandstrom does not explicitly prohibit other ingredients, in light of the particular advantages provided by the use and control of the functionalized SBR as taught by Miura, it would therefore have been obvious to one of ordinary skill in the art to utilize the SBR functionalized with amino, alkoxy, and silyl groups as the functionalized SBR in the rubber composition disclosed by Sandstrom with a reasonable expectation of success.

Regarding claim 8, Sandstrom as evidenced by Zartman et al, Information on Rubber, and Sato et al teaches all the claim limitations as set forth above. While Sandstrom discloses that the SBR comprises functional groups, the reference does not disclose that the SBR comprises a combination of amino, alkoxy and silyl groups as recited in the present claim.
Miura discloses a rubber composition comprising a combination of SBR and NR, where the SBR is modified to include groups such as amino, alkoxyl and alkoxysilyl, i.e. a silyl group at the molecular terminal or molecular chain of the SBR (Abstract, [0015]-[0016], and [0018]). These groups have an interaction with the surface of the reinforcing filler, such as the silanol group on the surface of silica and contribute to the dispersibility of the reinforcing filler ([0018]).
Given that both Sandstrom and Miura are drawn to rubber compositions comprising a combination of NR and functionalized SBR as well as silica, and, given that Sandstrom does not explicitly prohibit other ingredients, in light of the particular advantages provided by the use and control of the functionalized SBR as taught by Miura, it would therefore have been obvious to one of ordinary skill in the art to utilize the SBR functionalized with amino, alkoxy, and silyl groups as the functionalized SBR in the rubber composition disclosed by Sandstrom with a reasonable expectation of success.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767